         Case 2:21-cv-00037-MTL Document 16 Filed 04/06/21 Page 1 of 12



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Vladimir Gagic,                                 No. CV-21-00037-PHX-MTL
10                     Plaintiff,                        ORDER
11       v.
12       County of Maricopa, et al.,
13                     Defendants.
14
               Before the Court is Defendants Maricopa County (the “County”) and the County
15
     Manager and Chief Administrative Officer, Joy Rich’s (collectively, the “Defendants”)
16
     Motion to Dismiss (the “Motion”). (Doc. 12.) The Court resolves the Motion as follows.1
17
     I.        BACKGROUND
18
               In October 2018, while under contract as a Public Defender with the County’s
19
     Office of Public Defender Services (“OPDS”), Plaintiff, Vladimir Gagic, was physically
20
     assaulted by a client. (Doc. 1 ¶ 11.) Soon after the assault, Mr. Gagic filed a lawsuit against
21
     the County in Maricopa Superior Court alleging violations of his OPDS contract and
22
     assignments thereunder.2 (Doc. 12 at 2.) In that state action, Mr. Gagic claimed breach of
23
     contract, breach of the covenant of good faith and fair dealing, intentional infliction of
24
25   1
       Both parties have fully briefed the issues and oral argument would not have aided the
26   Court’s decisional process. See Partridge v. Reich, 141 F.3d 920, 926 (9th Cir. 1998); see
     also LRCiv 7.2(f); Fed. R. Civ. P. 78(b).
27   2
       This case is currently pending before the Arizona Court of Appeals. See Gagic v.
28   Maricopa Cnty., CV2019-056955. In August 2020, Mr. Gagic also filed a new Notice of
     Claim against the County in relation to his OPDS contract. (See Doc. 12 at 2–3.)
      Case 2:21-cv-00037-MTL Document 16 Filed 04/06/21 Page 2 of 12



 1   emotional distress, and defamation/libel per se. (Doc. 1-4 at 10–11.) Mr. Gagic then filed
 2   a complaint with the County’s Human Resources Department and Board of Supervisors
 3   alleging among other things, that OPDS discriminatorily assigns a disproportionate number
 4   of cases involving dangerous clients to “all male and mostly African-American contract
 5   lawyers.” (See Doc. 1 ¶ 21; Doc. 1-2 at 29–31.) Mr. Gagic’s internal complaint alleged
 6   wrongdoing by County and OPDS employees and relied on similar facts to those pled in
 7   his ongoing state lawsuit and pending Notice of Claim. (Doc. 1-2 at 29–30.)
 8          After filing the state lawsuit, Notice of Claim, and internal complaint, Mr. Gagic
 9   repeatedly emailed employees within the County’s Human Resources Department,
10   Managers Office, OPDS, and Procurement Services. (See id. at 4–20.) Mr. Gagic’s emails
11   inquired about an ongoing internal investigation stemming from his allegation of

12   discrimination. (Id. at 2, 11.) He requested access to a report detailing the investigation’s

13   findings and the status of any employee disciplinary actions. (Doc. 1 ¶ 3.) On December

14   18, 2020, Mr. Gagic received an email from the County’s outside counsel, which provided:

15
                   [P]lease be advised that if you have any further questions or
16                 concerns related to your contract with Maricopa
                   County/OPDS, which pertain in any way to your legal claims
17
                   and allegations in the lawsuit in which you have now noticed
18                 your appeal (Gagic v. Maricopa County, CV2019-056955), as
                   well as related to your newer August 2020 Notice of Claim,
19
                   you are to direct those communications to me, as outside
20                 counsel for Maricopa County. Unless it is a communication
                   required or necessitated under the contract governing your
21                 assignment of criminal defense cases, and related to specific
22                 assignments under that contract, then you will need to
                   communicate with me. That includes the substance of your
23                 recent communications with Valerie Beckett in the County
24                 Manager’s Office, and Jan Plank in the County’s HR office –
                   those concerns and questions you raise in your emails to them
25                 all relate to the legal matters for which I am representing the
26                 County; Ms. Beckett and Ms. Plank, and any others in the
                   County, will no longer be responding to your communications
27                 in that regard.
28
     (Doc. 1-2 at 21 (emphasis added).)


                                                 -2-
         Case 2:21-cv-00037-MTL Document 16 Filed 04/06/21 Page 3 of 12



 1           Essentially, this email (the “Request”) instructed Mr. Gagic to direct all
 2   communications relating to his pending lawsuit or Notice of Claim to the County’s outside
 3   counsel, Sarah Barnes.3 Mr. Gagic then filed his Complaint in this Court. (Doc. 1.)
 4   Defendants soon thereafter filed the instant Motion. (Doc. 12.) The Motion is now fully
 5   briefed. (Docs. 13, 15.)
 6   II.     LEGAL STANDARD
 7           To survive a motion to dismiss, a complaint must contain “a short and plain
 8   statement of the claim showing that the pleader is entitled to relief” such that the defendant
 9   is given “fair notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl.
10   Corp. v. Twombly, 550 U.S. 545, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2); Conley v.
11   Gibson, 355 U.S. 41, 47 (1957)). A complaint does not suffice “if it tenders ‘naked

12   assertion[s]’ devoid of ‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

13   (2009) (quoting Twombly, 550 U.S. at 556). Dismissal under Rule 12(b)(6) “can be based

14   on the lack of a cognizable legal theory or the absence of sufficient facts alleged under a

15   cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

16   1988). A complaint, however, should not be dismissed “unless it appears beyond doubt that
     the plaintiff can prove no set of facts in support of the claim that would entitle it to relief.”
17
     Williamson v. Gen. Dynamics Corp., 208 F.3d 1144, 1149 (9th Cir. 2000).
18
             In deciding motions to dismiss, the court must accept material allegations in the
19
     complaint as true and construe them in the light most favorable to the plaintiff. North Star
20
     Int’l v. Arizona Corp. Comm’n, 720 F.2d 578, 580 (9th Cir. 1983). “Indeed, factual
21
     challenges to a plaintiff’s complaint have no bearing on the legal sufficiency of the
22
     allegations under Rule 12(b)(6).” See Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th
23
     Cir. 2001). Additionally, review of a Rule 12(b)(6) motion is “limited to the content of the
24
     complaint.” North Star Int’l, 720 F.2d at 581. A court may also consider certain materials
25
     outside the complaint without converting the motion to dismiss into a motion for summary
26
27   3
       Ms. Barnes is also undersigned counsel representing the County in Mr. Gagic’s pending
28   lawsuit before the Arizona Court of Appeals and recently filed Notice of Claim. (Doc 12.
     at 1–3.)

                                                   -3-
      Case 2:21-cv-00037-MTL Document 16 Filed 04/06/21 Page 4 of 12



 1   judgment, such as “documents attached to the complaint, documents incorporated by
 2   reference in the complaint, or matters of judicial notice.” United States v. Ritchie, 343 F.3d
 3   903, 908 (9th Cir. 2003).
 4   III.   DISCUSSION
 5          Mr. Gagic brings two claims—a First and Fourteenth Amendment claim—under 42
 6   U.S.C. § 1983. (Doc. 1 ¶¶ 23–29.) Section 1983 provides in pertinent part that “[e]very
 7   person who, under color of any statute, ordinance, regulation, custom, or usage, of any
 8   State . . . subjects, or causes to be subjected, any citizen of the United States or other person
 9   within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
10   secured by the Constitution and laws, shall be liable to the party injured.” Section 1983 is
11   “not itself a source of substantive rights.” Albright v. Oliver, 510 U.S. 266, 271 (1994).

12   Rather, it provides “a method for vindicating federal rights elsewhere conferred.” Baker v.

13   McCollan, 443 U.S. 137, 144 n.3 (1979). Accordingly, to prevail in a civil action under

14   § 1983, the plaintiff must show that the conduct complained of deprives him of some right,

15   privilege, or immunity protected by the Constitution or federal law. Oliver, 510 U.S. at

16   271.
            Mr. Gagic alleges that the “communication ban” implemented by the County’s
17
     outside counsel violates his First Amendment right to free speech because it unduly
18
     restricts his ability to engage in “core political expression and expressive activity,” is
19
     “overinclusive and substantially overbroad,” and is shielding matters of “public concern.”
20
     (Doc. 1 ¶¶ 25–27.) Mr. Gagic further alleges that the “communication ban” violates his
21
     Equal Protection Clause rights under the Fourteenth Amendment because it “engages in
22
     speaker-based discrimination.” (Id. ¶ 29.) The Court addresses each allegation in turn.
23
            A.     First Amendment
24
            The First Amendment, applicable to the States through the Fourteenth Amendment,
25
     precludes state and local governments from “abridging the freedom of speech.” U.S. Const.
26
     amend. I. “Above ‘all else, the First Amendment means that government’ generally ‘has
27
     no power to restrict expression because of its message, its ideas, its subject matter, or its
28
     content.’” Barr v. Am. Ass’n of Pol. Consultants, Inc., 140 S. Ct. 2335, 2347 (2020)


                                                   -4-
         Case 2:21-cv-00037-MTL Document 16 Filed 04/06/21 Page 5 of 12



 1   (quoting Police Dep’t of Chicago v. Mosley, 408 U.S. 92, 95 (1972)). In certain situations,
 2   governments may nonetheless impose “reasonable time, place, or manner” restrictions on
 3   speech. See Ward v. Rock Against Racism, 491 U.S. 781, 790 (1989).
 4           Defendants argue that the Request does not restrict Mr. Gagic’s free speech because
 5   he is “free to communicate on any matters he chooses with the County employees or
 6   representatives, with no consequence.” (Doc. 12. at 4.) Defendants assert that the County
 7   has merely taken the position that if Mr. Gagic wishes to receive substantive responses, he
 8   must communicate directly with outside counsel. (Id.) Defendants further assert that should
 9   the Request be construed as a restriction on free speech, as a limited public forum, “the
10   County can impose reasonable restrictions based on the subject matter of the speech or the
11   identity or status of the speaker.” (Id. at 5–7.) Mr. Gagic responds that “while it may trivial

12   [sic] to go through counsel rather than directly to the County . . . this is a free country, and

13   [he] will not be bullied into giving up [his] 1st Amendment rights on a pretext.” (Doc. 13

14   at 12.) Mr. Gagic argues that the Request restricts his free speech in violation of the First

15   Amendment because the County, in forcing him to communicate with outside counsel, is

16   attempting to “shelter corrupt bureaucrats from public scrutiny.” 4 (Doc. 13 at 17.) Thus,
     Mr. Gagic argues that his communications are a matter of “public concern,” and that an
17
     “exacting scrutiny” standard should be applied. (Doc. 1 ¶ 25; Doc. 13 at 17.) The Court
18
     finds Defendants’ arguments persuasive.
19
             The Request does not restrict Mr. Gagic’s freedom of speech despite his
20
     characterization of it as a “gag order” and outright “communication ban.” Mr. Gagic does
21
     not allege that Defendants have enacted any law, ordinance, policy, or regulation that
22
     prevents him from communicating with County employees. Additionally, Mr. Gagic has
23
24
25
     4
       Additionally, in Mr. Gagic’s Response, he argues for the first time that the Request
     violates his right to “petition the government for redress of grievances.” (Doc. 13 at 16.)
26   Mr. Gagic’s Complaint makes no mention of this claim. (See Doc. 1 ¶¶ 23–29.) As it is
     “axiomatic that the complaint may not be amended by the briefs in opposition to a motion
27
     to dismiss,” the Court will not address this claim. See Lee, 250 F.3d at 688. As explained
28   below, it would be futile to allow Mr. Gagic to include this claim even if it was considered.


                                                  -5-
      Case 2:21-cv-00037-MTL Document 16 Filed 04/06/21 Page 6 of 12



 1   not presented any set of facts that suggest Defendants are penalizing him for
 2   communicating with County employees; rather, Defendants are merely requesting that Mr.
 3   Gagic direct all future communications to a designated person. Mr. Gagic is still free to
 4   communicate anything he wishes to the County’s outside counsel. Thus, Mr. Gagic has
 5   failed to show that the Request restricts his speech at all, let alone that the Request
 6   constitutions a cognizable restriction of his speech. See Barr, 140 S. Ct. at 2347.
 7          Mr. Gagic does not have a First Amendment right to force County employees to
 8   listen or respond to his communications. As Defendants argue, the Request imposes “no
 9   restriction on [Mr. Gagic’s] freedom of speech, and instead simply notifies him that those
10   ‘listeners’ to whom he was directing communications no longer want to listen.” (Doc. 12
11   at 5.) The First Amendment, in protecting freedom of speech, assumes both a willing

12   speaker and a willing listener. See Virginia State Bd. of Pharmacy v. Virginia Citizens

13   Consumer Council, Inc., 425 U.S. 748, 756 (1976). Regardless of whether outside counsel

14   had sent the Request to Mr. Gagic, County employees have no obligation to respond to Mr.

15   Gagic’s report requests or listen to his communications. Mr. Gagic has failed to present

16   any case or sound legal argument to support his assertion that the County employees’
     failure to respond to his communications, and the subsequent designation of a new point
17
     of contact, violates the First Amendment.
18
            Assuming, arguendo, that the Request was a restriction on Mr. Gagic’s free speech,
19
     it is a reasonable restriction. The Court agrees with Defendants’ classification of the
20
     County as a “limited public forum” in this instance, thus subject to a reasonableness test.
21
     (See Doc. 12 at 6.) A limited public forum is established when governmental entities open
22
     property for “use by certain groups or dedicated solely to the discussion of certain
23
     subjects.” Pleasant Grove City, Utah v. Summons, 555 U.S. 460, 470 (2009). When speech
24
     is subject to First Amendment protection, limited public forums may still impose
25
     restrictions that are reasonable and viewpoint neutral. See id. Here, the Maricopa County
26
     Department of Human Resources’ complaint filing system for citizen concerns is a limited
27
     public forum. Given that only the complaints of citizens who have interacted with County
28
     employees will be considered, the forum is limited to certain groups of people. Also, given


                                                 -6-
      Case 2:21-cv-00037-MTL Document 16 Filed 04/06/21 Page 7 of 12



 1   that only complaints raising concerns about those types of interactions will be considered,
 2   the forum is limited to the discussion of certain subjects. The Complaint does not plausibly
 3   allege that the Request restricts Mr. Gagic’s speech in a non-viewpoint neutral manner.
 4          As Defendants argue, the Request is a reasonable restriction because it leaves
 5   substantial avenues open for Mr. Gagic to communicate with the County. (Doc. 12 at 6.)
 6   The reasonableness of a restriction is often supported by evidence that “substantial
 7   alternative channels” remain open for the restricted speech or communication. See Perry
 8   Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 53 (1983). Mr. Gagic has several
 9   alternative ways to communicate with the County. Mr. Gagic has stated that he only wishes
10   to communicate with County employees on “strictly logistical and administrative” matters,
11   that is, when the “report will be ready and how can [he] get it.” (Doc. 13 at 12.) As the

12   Request states, Mr. Gagic can communicate directly with Ms. Barnes and ask her for access

13   to the report. Additionally, as Mr. Gagic admits, he could also file a public information

14   request with the County to receive the report. (See Doc. 1 ¶ 3.)

15          Mr. Gagic has failed to show how such a trivial communication request, which is of

16   no consequence for him to comply with, restricts his freedom of speech and violates the
     First Amendment. Because the Court finds that Mr. Gagic has failed to state a claim under
17
     § 1983, it finds no basis for relief. The Court therefore dismisses Mr. Gagic’s First
18
     Amendment cause of action for failure to state a claim.
19
            B.     Fourteenth Amendment
20
            The Fourteenth Amendment’s Equal Protection Clause provides “that no State shall
21
     ‘deny to any person within its jurisdiction the equal protection of the laws,’ which is
22
     essentially a direction that all persons similarly situated should be treated alike.” City of
23
     Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985) (quoting Plyler v. Doe, 457
24
     U.S. 202, 216 (1982)). To state an Equal Protection violation under § 1983, “a plaintiff
25
     must show that the defendants acted with an intent or purpose to discriminate against the
26
     plaintiff based upon membership in a protected class.” Lee v. City of Los Angeles, 250 F.3d
27
     668, 686 (9th Cir. 2001) (citing Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.
28
     1998)). A plaintiff, acting as a “class of one,” may also allege facts showing he has been


                                                 -7-
      Case 2:21-cv-00037-MTL Document 16 Filed 04/06/21 Page 8 of 12



 1   intentionally treated differently from others similarly situated without a rational basis for
 2   the difference in treatment, when he cannot allege membership in a class or group. See
 3   Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per curiam).
 4          Defendants argue that the Request does not violate the Equal Protection Clause
 5   because “[Mr. Gagic] does not allege that he was discriminated against based on his
 6   membership in a suspect class,” “[Mr. Gagic] does not allege that he is treated differently
 7   from others similarly situated,” and the County’s request to “refer . . . communications to
 8   its outside counsel” was rational given Mr. Gagic’s pending state lawsuit, Notice of Claim,
 9   and internal complaint. (Doc. 12 at 8–9.) Mr. Gagic argues that the Request violates the
10   Equal Protection Clause because it “engages in speaker-based discrimination and penalizes
11   [him] based on [his] exercise of fundamental First Amendment rights.” (Doc. 1 ¶ 29.) The

12   Court finds Defendants’ arguments persuasive.

13          Mr. Gagic does not allege that he is a member of a protected class for purposes of

14   this lawsuit. Although Mr. Gagic has generally alleged that the County discriminated

15   against him and other similar lawyers by “unfairly assigning . . . a disproportionate amount

16   of dangerous clients” to “all male and mostly African-American-contract lawyers,” these
     discriminatory allegations are irrelevant to the Request at issue and to this Court’s decision.
17
     (Doc. 1 ¶ 21.) Throughout both his Complaint and Response, Mr. Gagic continuously
18
     conflates his allegation of general discrimination by disproportionate case assignment with
19
     his allegation that the Request discriminates against him. (See id.; Doc. 13 at 18.) For
20
     instance, Mr. Gagic implies that the Request discriminated against him based on his
21
     membership in a protected class because he is one of the OPDS lawyers who has allegedly
22
     been targeted for dangerous case assignments “based on [his] sex and national origin.”
23
     (Doc. 13 at 18.) These discriminatory allegations, however, are solely related to the
24
     substance of Mr. Gagic’s pending state lawsuit, Notice of Claim, and internal complaint
25
     against the County. They do not weigh on whether the Request itself discriminates against
26
     Mr. Gagic based on his membership in a protected class.
27
            As Mr. Gagic does not allege that he was discriminated against as a member of a
28
     protected class, it must follow that his claim is based on discrimination as a “class of one.”


                                                  -8-
      Case 2:21-cv-00037-MTL Document 16 Filed 04/06/21 Page 9 of 12



 1   A plaintiff states a valid Equal Protection Clause claim under § 1983 as a class of one if he
 2   can provide sufficient facts to show that the defendant intentionally treated him differently
 3   than others similarly situated. See Olech, 528 U.S. at 565. As Defendants point out, Mr.
 4   Gagic has not alleged the disparate treatment of others who are similarly situated to him.
 5   (See Doc. 12 at 8.) Mr. Gagic’s Complaint is devoid of any instances where County
 6   employees have received similar requests to communicate with outside counsel. Including,
 7   other instances where a County employee has filed active litigation or initiated an internal
 8   investigation against the County. Thus, Mr. Gagic has failed to plead any facts to state a
 9   plausible claim for relief. For these reasons, Mr. Gagic’s Equal Protection Clause claim
10   fails.
11            Even if Mr. Gagic could establish that he was intentionally discriminated against as

12   a class of one, which he has not, the County has a rational basis for its classification. The

13   Equal Protection Clause is not violated against a class of one if “any reasonably

14   conceivable state of facts” could provide some rational basis for the different classification.

15   See F.C.C. v. Breach Commc’ns, Inc., 508 U.S. 307, 313 (1993); Heller v. Doe, 509 U.S.

16   312, 321 (1993). Defendants effectively argue that “it cannot be said that it is not rational
     or reasonable for the County employees to elect to refer [Mr. Gagic’s] communications to
17
     its outside counsel.” (Doc. 12 at 9.) Defendants further argue that as a licensed attorney,
18
     Mr. Gagic “must be aware of the potential perils that can arise if lay persons continue to
19
     communicate directly with a trained and licensed attorney on matters relating to ongoing
20
     litigation, when they have counsel they can and have designated to address those
21
     communications with the other attorney.” (Id.) The County’s request that Mr. Gagic
22
     communicate solely with outside counsel on matters relating to active litigation and
23
     internal investigations is rationally related to the County’s interest in maintaining internal
24
     consistency and upholding legal confidentiality. Mr. Gagic also argues that because the
25
     pending lawsuit has “no cause of action for illegal assignment of case based on race or
26
     sex . . . nor any constitutional causes of action,” the Request to communicate through
27
     outside counsel does not directly relate to his pending state lawsuit. (Doc. 1. ¶ 22.) Even if
28
     Mr. Gagic’s argument is true, he has not rebutted the County’s rational reasons for


                                                  -9-
     Case 2:21-cv-00037-MTL Document 16 Filed 04/06/21 Page 10 of 12



 1   implementing its communication request. The County thus has a rational reason for
 2   wanting all related communications to go through its outside counsel who is well-versed
 3   in Mr. Gagic’s allegations, professionally equipped to answer his questions, and legally
 4   required to maintain confidentiality.
 5          Mr. Gagic does not show how the Request discriminates against him in violation of
 6   the Fourteenth Amendment’s Equal Protection Clause. The Court, therefore, finds that Mr.
 7   Gagic has failed to state a claim under § 1983 and finds no basis for injunctive relief. The
 8   Court will dismiss Mr. Gagic’s second cause of action.
 9          C.     Leave to Amend
10          Rule 15(a)(2) of the Federal Rules of Civil Procedure provides that “[t]he court
11   should freely give leave [to amend a pleading] when justice so requires.” Fed. R. Civ. P.

12   15(a)(2). “The power to grant leave to amend . . . is entrusted to the discretion of the district

13   court, which ‘determines the propriety of a motion to amend by ascertaining the presence

14   of any of four factors: bad faith, undue delay, prejudice to the opposing party, and/or

15   futility.’” Serra v. Lappin, 600 F.3d 1191, 1200 (9th Cir. 2010) (quotation omitted).

16   “Generally, this determination should be performed with all inferences in favor of granting
     the motion.” Griggs v. Pace Am. Grp., Inc., 170 F.3d 877, 880 (9th Cir. 1999). District
17
     courts properly deny leave to amend if the proposed amendment would be futile or the
18
     amended complaint would be subject to dismissal. Saul v. United States, 928 F.2d 829, 843
19
     (9th Cir. 1991). “[A] proposed amendment is futile only if no set of facts can be proved
20
     under the amendment to the pleadings that would constitute a valid and sufficient claim.”
21
     Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988). Here, the Court finds that
22
     amendment would be futile as to either of the two causes of action.
23
            As to his First Amendment claim, Mr. Gagic has not provided any facts or legal
24
     analysis to establish a basis for the Court to conclude that the Request restricts his freedom
25
     of speech. Mr. Gagic has failed to show how the Request restricts his “political expression,”
26
     because he has not explained how his communications could be construed as political.5 Mr.
27
     5
28    Although it is not entirely clear from the Complaint, to the extent Mr. Gagic alleges his
     communications relate to matters of “public concern,” his claim also fails. (See Doc 1.

                                                  - 10 -
     Case 2:21-cv-00037-MTL Document 16 Filed 04/06/21 Page 11 of 12



 1   Gagic has also failed to show how the Request is restrictive, as he did not present any facts
 2   showing that he has been penalized by the County or lost his ability to communicate with
 3   the County. There are no facts Mr. Gagic could add to show that the County’s reasonable
 4   request violates the First Amendment. As to his Fourteenth Amendment claim, Mr. Gagic
 5   has not provided any facts or legal analysis to establish a basis for the Court to conclude
 6   that the Request violates the Equal Protection Clause. Mr. Gagic does not claim to be a
 7   member of a protected class and has not presented any evidence of others similarly situated
 8   to him. Mr. Gagic has failed to state any viable claims that could be cured by amendment.
 9   Therefore, any amendment would be futile as to Mr. Gagic’s First and Fourteenth
10   Amendment claims.
11          Additionally, it would be futile for Mr. Gagic to add a “right to petition the

12   government for redress of grievances” claim because he has failed to allege any material

13   facts that support his assertion that the Request shields matters of public concern. See

14   Borough of Duryea, Pa. v. Guarnieri, 564 U.S. 379, 389 (2011). Further, although Mr.

15   Gagic’s right to petition may allow him to file a state lawsuit, Notice of Claim, and internal

16   complaint, it does not prevent the County from redirecting his related inquiries to their
     outside counsel. There are no facts that could be added to support a right to petition claim
17
     in this context. For these reasons, Mr. Gagic will not be given leave to amend. See James
18
     River Ins. Co. v. Thompson, No. CV-20-01052-PHX-DGC, 2021 WL 424088, at *2 (D.
19
     Ariz. Feb. 8, 2021).
20
     IV.    CONCLUSION
21
            Accordingly,
22
            IT IS ORDERED that Defendants’ Motion to Dismiss (Doc. 12) is granted for
23
24   ¶ 25.) The First Amendment protects the right of public employees in certain circumstances
25   “to speak as a citizen addressing matters of public concern,” however, to prevail on a public
     concern claim, the plaintiff must show that some adverse employment action was taken
26   against him. See Garcetti v. Ceballos, 547 U.S. 410, 417 (2006); Ellins v. City of Sierra
     Madre, 710 F.3d 1049, 1053 (9th Cir. 2013). Mr. Gagic has not alleged that any adverse
27
     employment action has been taken against him. In fact, Mr. Gagic has failed to show that
28   he has suffered any harm at all from the Request. See Nunez v. City of Los Angeles, 147
     F.3d 867, 875 (9th Cir. 1998).

                                                 - 11 -
     Case 2:21-cv-00037-MTL Document 16 Filed 04/06/21 Page 12 of 12



 1   failure to state a claim. The case is dismissed with prejudice.
 2          IT IS FURTHER ORDERED directing the Clerk of the Court to terminate this
 3   case and enter judgment accordingly.
 4          Dated this 5th day of April, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 12 -
